DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/321,927 application filed 01/30/2019.  Examiner acknowledges the reply filed 08/25/2021, in which claims 1 and 16 were amended and claims 3 and 4 were canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramey (U.S. Pub. 2003/0009133 A1, hereinafter “Ramey”) in view of Ozawa et al (U.S. Pat. 5,361,963, hereinafter “Ozawa”), further in view of Houfburg et al (U.S. Pat. 10,413,677, hereinafter “Houfburg”). 
Regarding claims 1 and 8, Ramey discloses a delivery system including a position detecting unit, comprising:
a housing, e.g., 190 (Fig. 1); 
a reservoir 16’ (Fig. 19) supported by the housing; 
a piston (combination of element 24’ and 116’; Fig. 19) displaceable along a longitudinal axis in the reservoir;
a detectable feature, e.g., a metallic foil 156’ on the distal end of the piston (Fig. 19); 
a lead screw 96’ (Fig. 19) directly connected with the piston;

wherein one position sensor closest to the detectable feature (e.g., sensor 150’ in Fig. 19 being closest to the foil 156’) is used as a primary sensor to generate a primary signal, and another position sensor (e.g., sensor 392 in Fig. 19) adjacent to the one position sensor is used as a secondary sensor to generate a secondary signal in determining the position of the piston (for instance, as described above, sensor 150’ generates a signal, interpreted to be a “primary signal”, indicating that the piston is at a “home” position, and then sensor 392 generates a signal, interpreted to be a “secondary signal”, indicating the incremental location of the portion 156’ along the length between sensors 150’ and 152; however, it is noted that since the claimed invention has not defined any meaningful difference between a “primary signal” and a “secondary signal”, it is understood that any sensor 150’, 392, 390 or 152 closest to the foil 156’ at a given time would be configured to generate a “primary signal” while another sensor adjacent thereto would generate a “secondary signal”).
Further, regarding claim 1, the limitations “based on a signal a position of the piston can be determined using an algorithm, and a displacement abnormality of the 
It is noted that Ramey does not appear to disclose that the at least two or more position sensors are configured to sense a change of the magnetic field or the electric field caused by the displacement of the detectable feature and generate a signal, such that based on the signal the position of the piston can be determined using an algorithm, and a displacement abnormality of the piston can be sensed from which an infusion abnormalities is deduced. Specifically, Ramey does not appear to disclose that the position sensors sense a change in the magnetic field or electric field.
Ozawa discloses a delivery system including a position detecting unit, comprising a reservoir 1 (Fig. 2) and two or more position sensors 7a through 7f (Fig. 2) arranged along the longitudinal length of the reservoir, configured to sense a change of the magnetic field or the electric field caused by the displacement of a detectable feature and generate a signal (col. 5, line 61 to col. 3; the position sensors forming a sensor array are Hall effect sensors which sense a change in the magnetic field effected by a magnet foil 6 within a piston 5). In Ozawa, the sensor array outputs a signal indicating the position of the magnet 6 and thus the piston 5; accordingly, it is understood that this 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Ramey according to the teaching in Ozawa, incorporating a sensor array using magnetic sensors and, if necessary, modifying the portion 156’ to be magnetic (Ramey already discloses that the portion is metallic). Magnetic sensors were known based on the teaching in Ozawa to be highly accurate for detecting the incremental position of a plunger (see Ozawa at col. 6, lines 1-3), which would have been an art-recognized need when determining whether the piston needs to be adjusted or precisely how much fluid has been discharged from the delivery system. Further, replacing the sensor array and detectable feature from Ramey with the array and detectable feature in Ozawa appears to be little more than a substitution of equivalents. The exemplary sensors in Ramey are optical sensors and Ozawa discloses magnetic sensors, both of which were known position sensors for pistons in delivery systems at the time of the invention. Thus, it would have been obvious to substitute one for the other in a medical delivery system with a reasonable expectation of success.
Further, it is noted that the Ramey in view of Ozawa does not appear to disclose that the position sensors are arranged directly on an outer wall of the reservoir.
Houfburg discloses a delivery system with a position detecting unit in the form of a position sensor to detect the position of a piston, the position sensor being a potentiometer unit mounted directly on the reservoir inside which the piston is located. See Fig. 6 illustrating the potentiometer unit and col. 9, lines 45-60 disclosing that the 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Ramey in view of Ozawa, according to the teaching in Houfburg, so that the position sensors are arranged directly on an outer wall of the reservoir, in order to optimize the reading from the sensor. Houfburg also discloses that the design of the potentiometer unit allows it to be detached from the reservoir barrel and replaced or reused on a different syringe (see Houfburg at col. 7, lines 56-61), which would expectedly improve the useful life of the potentiometer and allow a user to replace a malfunctioning potentiometer without disposing of the entire delivery system.
Regarding claim 6, Ramey in view of Ozawa and Houfburg discloses that the position sensors are magnetic sensors (i.e., in Ozawa the sensors can be Hall effect sensors which is used to measure the magnitude of a magnetic field).
Regarding claim 13, Ramey in view of Ozawa and Houfburg discloses that the position sensors are inductive sensors (see Ozawa at col. 7, lines 51-55).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (U.S. Pub. 2003/0009133 A1) in view of Ozawa et al (U.S. Pat. 5,361,963),  further in view of Houfburg et al (U.S. Pat. 10,413,677), further in view of Mounce et al (U.S. Pat. 7,794,434 B2, hereinafter “Mounce”).
Regarding claim 7, Ramey in view of Ozawa and Houfburg discloses that the detectable feature is the piston itself made of a material including a magnet (i.e., Ozawa 
Mounce discloses a delivery system having a piston 70 (Fig. 8) made of plastic (col. 17, lines 24-26).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Ramey, Ozawa and Houfburg according to the teaching in Mounce, in order to form the piston of a suitably rigid material in order to propel fluid through the delivery system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (U.S. Pub. 2003/0009133 A1) in view of Ozawa et al (U.S. Pat. 5,361,963), further in view of Houfburg et al (U.S. Pat. 10,413,677), further in view of Takagi et al (U.S. Pat. 4,889,442, hereinafter “Tagaki”).
Regarding claim 11, Ramey discloses that the detectable feature is a metallic key 156’ (see para [0053] describing the key as metal) mounted in a recess set on the piston (Fig. 19). However, Ramey does not disclose that the metal key causes a change in the magnetic field as it is displaced (i.e., Ramey does not disclose that the metal key is magnetic to the extent that the sensors can sense a change in the magnetic field caused by the metal key).
Takagi discloses a position detecting unit in which a sensor 6 (Fig. 4) is used to detect the position of a magnetic detectable feature 5 (Fig. 4), which may be made of metal (col. 2, lines 14-19).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (U.S. Pub. 2003/0009133 A1) in view of Ozawa et al (U.S. Pat. 5,361,963), further in view of Houfburg et al (U.S. Pat. 10,413,677) ,further in view of Krulevitch et al (U.S. Pat. 7,654,127 B2, hereinafter “Krulevitch”).
Regarding claim 12, it is noted that the combination of Ramey, Ozawa and Houfburg does not appear to disclose that the position sensors are capacitive sensors.
Krulevitch discloses a delivery system including a position detecting unit that detects the position of a detectable feature (magnet 149 within the head of a piston; Fig. 4A) and a sensor 177 for determining the position of the detectable feature in order to determine the displacement of the detectable feature. Krulevitch discloses that the sensor may be a variety of sensor types including a capacitive sensor (col. 14, lines 4-14).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Ramey, Ozawa and Houfburg according to the teaching in Krulevitch, such that the sensor is a capacitive sensor as such sensors were known to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (U.S. Pub. 2003/0009133 A1) in view of Ozawa et al (U.S. Pat. 5,361,963), further in view of Houfburg et al (U.S. Pat. 10,413,677), further in view of Bonicci et al (U.S. Pub. 2016/0076913 A1, hereinafter “Bonicci”).
Regarding claim 14, it is noted that the combination of Ramey, Ozawa and Houfburg does not appear to disclose that the position sensors are eddy-current sensors.
Bonicci discloses a system including a position detecting unit that detects the position of a detectable feature and a sensor 1 (Fig. 1) for determining the position a detectable feature 2 (Fig. 1) the in order to determine the displacement of the detectable feature. Bonicci discloses that the sensor may be a variety of sensor types including an eddy-current sensor (Abstract; see also para [0002] and throughout the specification).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Ramey, Ozawa and Houfburg according to the teaching in Bonicci, such that the sensor is an eddy sensor, as such sensors were known to be useful for measuring distance even in cases which would otherwise be difficult for other types of sensors (para [0015]), in cases where it may be useful to form the detectable feature as either ferromagnetic or non-ferromagnetic (para [0015]), or in cases in which the detectable feature has varying geometry (para [0081]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramey (U.S. Pub. 2003/0009133 A1) in view of Ozawa et al (U.S. Pat. 5,361,963), further in view of Houfburg et al (U.S. Pat. 10,413,677), further in view of Suzuki (U.S. Pat. 5,273,187, hereinafter “Suzuki”).
Regarding claim 16, it is noted that the combination of Ramey, Ozawa and Houfburg does not appear to disclose that the detectable feature has a same shape as a cross-section of the piston.
Suzuki discloses a dispenser having a piston 3 (Fig. 1) with a detectable feature 6 (Fig. 1) that can be detected by a position sensor 8 (Fig. 1), and the detectable feature 6 has a same shape as a cross-section of the piston (i.e., the detectable feature 6 sits within a recess of the piston and has the same shape as the cross-section of the piston as defined by the recess itself; it is noted that this configuration is similar to the configuration disclosed in the instant invention).
It would have been obvious at the time of the invention to modify the detectable feature of Ramey so that the feature has a same shape as a cross-section of the piston, for instance by placing the detectable feature within a recess defined by the piston, so as to prevent the detectable feature from directly interacting with fluid in the dispenser when desired. Further, based on teaching in Ramey that the detectable feature could be provided anywhere on the piston (see Ramey at para [0083]), and absent persuasive evidence that the particular shape of the detectable feature was significant, a skilled artisan would have found it obvious to make the modification to the shape or location of the detectable feature as a matter of design choice.


Response to Arguments
Applicant's arguments filed 08/25/2021 (hereinafter “Remarks”) have been fully considered.
The previous drawing objections and rejections under 35 U.S.C. 112 have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections are persuasive. However, a new ground of rejection has been applied over Houfburg, as necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                            
09/17/2021